 Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 1 of 8 - Page ID#: 121



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION
                           CIVIL ACTION NO. 5:17-cv-00415-JMH
                                   Filed Electronically


In re: 10454 US Highway 460 East, Wellington, Kentucky 40387

UNITED STATES OF AMERICA                                                   PLAINTIFF

VS.

BRANDI J. VOGEL, ET AL.                                                    DEFENDANTS

                       IN REM JUDGMENT AND ORDER OF SALE


                                            ********
       This matter having come before the Court upon the Plaintiffs Motion for In Rem Judgment

and Order of Sale against the interest of the Defendants, Brandi J. Vogel, Unknown Spouse of

Brandi J. Vogel, Kentucky Housing Corporation and Federal Home Loan Bank of Cincinnati, in

and to the real property which is the subject of this action, and the Court having considered the

Motion and its record herein, and being otherwise sufficiently advised,


       IT IS HEREBY ORDERED AND ADJUGED as follows:

           1. That the Plaintiffs motion is GRANTED.

           2. That the Plaintiff, the United States of America, is hereby granted Judgment as

       follows:

              a) In Rem Judgment and Order of Sale is hereby entered against the interests of

                  the Defendant, Brandi J. Vogel, in and to the real property which is the subject

                  of this action, in the principal sum of $85,779.83, with accrued interest of

                  $1,953.55 through September 11, 2017, together with total subsidy granted of
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 2 of 8 - Page ID#: 122




               $3,649.48, late charges of $44.82, and fees assessed of$26.48, for a total unpaid

               balance due of$91,454.16 as of September 11, 2017. Interest is accruing on

               the unpaid principal balance at a rate of $7.3465 per day after September 11,

               2017, until the date of entry of judgment, as appears from the Affidavit of Rural

               Development Foreclosure Representative, Vickie Jones, previously filed

              herein, together with interest on the Judgment amount at a rate of 2.34 percent

              per annum, until paid in full, plus costs, disbursements, attorney's fees, and

              expenses; and

           b) In Rem Judgment and Order of Sale is hereby granted against Defendant,

              Unknown Spouse of Brandi J. Vogel. The Defendant, Unknown Spouse of

              Brandi J. Vogel, is hereby found to have an interest in the subject real property

              by virtue of being the spouse of Brandi J. Vogel. Said interest shall be second

              in priority to the first mortgage lien on the property in favor of the Plaintiff, the

              United States; and

           c) Judgment and Order of Sale is hereby granted against Kentucky Housing

              Corporation. The Defendant, Kentucky Housing Corporation, is hereby found

              to have an interest in the subject real property by virtue of that certain Mortgage

              recorded March 12, 2014 in Deed Book 112, Page 451., in the Menifee County

              Clerk's Office. Said interest shall be second in priority to the first mortgage

              lien on the property in favor of the Plaintiff, the United States.

           d) Judgment and Order of Sale is hereby granted against Federal Home Loan Bank

              of Cincinnati. The Defendant, Federal Home Loan Bank of Cincinnati, is

              hereby found to have an interest in the subject real property by virtue of that



                                             2
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 3 of 8 - Page ID#: 123




                certain provisions as contained in that certain Deed recorded November 26,

                2012 in Deed Book 110, Page 191, in the Menifee County Clerk's Office. Said

                interest shall be second in priority to the first mortgage lien on the property in

                favor of the Plaintiff, the United States.

        3. That federal liens attach to the real property which is the subject ofthis action, the

     same being located in Menifee County, Kentucky, and more particularly described as

     follows (hereinafter the "Property"):

                A parcel of land located at 10454 E. HWY 460 in Wellington,
                Menifee County, KY 40387 on the east side of U.S. 460,
                approximately 1.4 miles southeast of the junction of State Route
                1693 and described as follows:

                Beginning at a set Yz" rebar with plastic cap stamped "TEK LS
                2926" (set re bar with cap), a corner to the parcel conveyed to
                Carolyn B. Graham in Deed Book 96 Page 4 of the Menifee County
                Court Clerk's records and in the east right-of-way of U.S. 460
                conveyed to the State Highway Commission in Deed Book 11 Page
                491, thirty (30) feet from the centerline of U. S 460;

                Thence with east right-of-way of U. S. 460 for two (2) calls:
                (1) a curve turning to the left an arc length of 98.30 FEET, a radius
                    of 395.40 FEET and a long chord of SOUTH 16°47'55" EAST
                    98.05 FEET to the end of the curve,
                (2) SOUTH 23°27'43" EAST 134.49 FEET to a set rebar with cap
                    in the centerline of a small drain, a corner to the parcel conveyed
                    to Pauline Hall in Deed Book 40 Page 433;

               Thence with the Hall line and up the centerline of the small drain
               for six (6) calls:
               (1) NORTH 79°12'51" EAST 103.32 FEET,
               (2) NORTH 86°01'42" EAST 57.51 FEET,
               (3) NORTH 63°59'44" EAST 79.85 FEET,
               (4) NORTH 66°49'50" EAST 155.41 FEET to a 34" Double White
                   Oak marked this survey with 2 sets of 3 Hacks,
               (5) NORTH 57°59'56" EAST 91.82 FEET
               (6) NORTH 69°33'32" EAST 56.36 FEET;

               Thence leaving the drain, continuing with the Hall line and with a
               barbed wire fence for three (3) calls:

                                              3
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 4 of 8 - Page ID#: 124




                 (1) SOUTH 75°15'56" EAST 16.86 FEET to a set rebar with cap,
                 (2) SOUTH 75°15'56" EAST 89.28 FEET to an iron "T" post
                     (found this survey),
                 (3) SOUTH 81°55'25" EAST 189.65 to a set rebar with cap in the
                     line of the parcel conveyed to Carolyn B. Graham in Deed Book
                     96 Book 4;

                 Thence with the Graham line and with a barbed wire fence for four
                 (4) calls:
                 (1) NORTH 11°17'41" WEST 155.71 FEET to a set rebar with cap,
                 (2) NORTH 28°42'18" WEST 71.21 FEET to a set rebar with cap,
                 (3) NORTH 36°31'32" WEST 89.74 FEET to a set rebarwith cap,
                 (4) NORTH 22°03'40" WEST 5.43 FEET to a 36" White Oak stump
                     (record monument),

                 Thence leaving the fence and continuing with the Graham line for
                 five (5) calls:
                 (1) SOUTH 80°12'14" WEST 87.13 FEET to a set rebar with cap,
                 (2) SOUTH 72°37'12" WEST 122.51 FEET to a set rebar with cap,
                 (3) SOUTH 73°32'07" WEST 293.26 FEET to a set rebar with cap,
                 (4) SOUTH 73°44'01" WEST 104.48 FEET to a set rebar with cap,
                 (5) SOUTH 75°12'10" WEST 177.91 FEET to the point of
                     beginning containing 4.400 Acres. Bearings are based on
                     magnetic north readings taken on November 2, 2012. This
                     property description is based on a field survey conducted under
                     the direction of Timothy E. Kelly, LS 2926 dated November 2,
                     2012 and is shown on plat of survey dated November 3, 2012 and
                     made part of this property description.

                BEING THE SAME REAL PROPERTY conveyed to Brandi J.
                Vogel by Deed from Justin Lawson dated November 26, 2012, of
                record in Deed Book 110, Page 191, Menifee County Clerk's Office.


         4. That the federal lien attaching to the Property shall be foreclosed and the property

     sold at auction, pursuant to Title 28, United States Code, Sections 2001 and 2002, in the

     manner hereinafter set forth; and that the Property shall be sold free and clear of all liens,

     claims, and rights of redemption of all the parties to this action, except for restrictions and

     easements of record, zoning laws affecting the Property, municipal utility and/or

     maintenance liens, and any city, county, state, or school ad valorem taxes which may be



                                               4
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 5 of 8 - Page ID#: 125



     due and payable or assessed against the Property at the time of the sale. Payment of such

     property taxes and municipal utility or maintenance charges shall be the responsibility of

     the purchaser of the Property at the foreclosure sale.

         5. That in accordance with the foregoing paragraph, the following liens, to the extent

     that they affect the Property, shall be deemed to be released upon entry herein of the Court's

     order confirming the foreclosure sale of the Property as more fully set forth below:

                a) Mortgage in favor of the United States Department of Agriculture, Rural

                   Housing Service, recorded on November 26, 2012, in Mortgage Book 75, Page

                   579, in the Commonwealth of Kentucky, Menifee County Clerk's Office.

                b) Mortgage in favor of the Kentucky Housing Corporation recorded on March

                   12, 2014, in Mortgage Book 79, Page 612, in the Commonwealth of Kentucky,

                   Menifee County Clerk's Office.

                c) Provisions for Notice in favor of Federal Home Loan Bank of Cincinnati, as

                   contained in that certain Deed recorded November 26, 2012 in Deed Book 110,

                   Page 191, in the Commonwealth of Kentucky, Menifee County Clerk's Office.

             Such liens, with the exception of mortgage liens, shall remain in full force and

            effect against any other real property which the Defendant owns or may acquire in

            the future.


         6. That the United States Department of Agriculture, Rural Development (a/k/a Rural

     Housing Service) is hereby authorized and directed to offer the Property for sale at public

     auction.      The sale shall be conducted within Menifee County, Kentucky.             Rural

     Development shall advertise the sale by causing a notice of sale, containing the time and

     place of the sale, a description of the Property, and the terms of the sale, to be published

                                              5
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 6 of 8 - Page ID#: 126



     no less than once a week for four consecutive weeks prior to the sale in a daily newspaper

     of general circulation in Menifee County. Rural Development shall pay the expenses of

     such advertising, and shall be reimbursed upon distribution of sale proceeds. Prior to the

     sale, Rural Development shall have the Property appraised by a certified/licensed appraiser

     who shall be duly sworn by law before entering upon such duties. Rural Development

     shall pay the customary fee for the appraisal, and shall be reimbursed upon distribution of

     the sale proceeds. Neither the appraiser nor anyone acting on his or her behalf may make

     a bid to purchase the Property. Should the purchase price for the Property be less than two-

     thirds of its appraised value, the United States Marshal's deed conveying the Property to

     the purchaser shall contain a lien in favor of the Defendants herein who are the record,

     chain-of-title owners of the Property reflecting their right to redeem the Property during

     the period for such redemption provided by law. Upon the sale of the Property, the

     successful bidder may pay to the United States Marshal for the Eastern District of Kentucky

     the purchase price or upon a credit of 60 days. At the sale, no bid (except as to Rural

     Development and the other secured parties to this action who may credit bid against their

     judgments herein) shall be accepted unless the same is accompanied by an immediate cash

     deposit of at least 10% of the amount of the purchase price. The successful bidder(s) shall

     execute a sales bond with a good and sufficient surety, or shall provide a bank letter of

     credit, for the balance of the purchase price. The requirement of a sales bond or bank letter

     of credit may be reasonably waived by the attorney for the United States. The successful

     bidder(s) must tender the balance of the purchase price to the Lexington office of the United

     States Marshal within 60 days following the date of the sale. Upon a default by the

    purchaser(s), the purchaser's initial deposit shall be forfeited and retained by the United



                                               6
Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 7 of 8 - Page ID#: 127




     States Marshal to be subsequently disbursed as part of the proceeds of the sale; whereupon

     the Property shall again be offered for sale in compliance with this Judgment.

         7. That the sale of the Property shall be subject to confirmation by this Court. As soon

     as practicable following the sale, Rural Development shall cause to be filed of record herein

     a Report of Sale. The Report of Sale shall set forth the times and place of the sale, the

     appraised value of the Property, the purchase price, the identity and addresses of the

     purchasers, a statement of how the purchasers wish to take title to the Property, and the

     advertising, appraisal, and other expenses of the sale incurred by Rural Development. The

     Report of Sale shall lay over for objections and exceptions for ten days after the filing of

     the Report. After the Report has laid over for ten days, the United States shall file a motion

     herein for confirmation of the sale and for entry of an order directing the United States

     Marshal to execute a deed of conveyance of the Property to the purchaser. The attorney

     for the United States shall prepare the Marshal's deed. The United States Marshal is not

     required to generally warrant title to the Property, and in no event shall the Marshal be

     personally obligated in any manner whatsoever. The Marshal shall tender the deed to the

     Court for approval and endorsement. The Marshal shall not deliver or cause delivery of

     the Deed to the purchaser of the Property until such time as the sale has been confirmed by

     the Court, the deed has been examined and approved by the Court, and the purchase price

     has been paid in full to the Marshal. Following the confirmation of the sale, payment in

     full of the purchase price, and delivery of the deed, the United States shall file of record

    herein a motion for distribution of the proceeds, and have this action stricken from the

    Court's active docket.




                                               7
 Case: 5:17-cv-00415-JMH Doc #: 15 Filed: 12/04/18 Page: 8 of 8 - Page ID#: 128




            8. That the proceeds of the sale of the Property shall be subjected first to the payment

        of the costs of this action and the sale, then toward satisfaction of the Plaintiffs Judgment

        against the Defendants, and thereafter as this Court shall direct.

            9. That in order to conduct the foreclosure sale of the Property, the United States shall

        have possession of the Property. Any persons now possessing or occupying the Property

        shall make the same available for inspection upon reasonable notice by the United States,

        and all such persons now possessing or occupying the Property shall completely move out

        of the Property no later than 30 days from the date of entry of this Judgment. Should any

        such person fail to move out of the Property in compliance with this Judgment, the United

        States shall, upon motion, be entitled to the entry of a Writ of Assistance providing for the

        eviction of such persons from the Property. Upon request of Rural Development or the

        attorney for the United States, the United States Marshal for the Eastern District of

        Kentucky is hereby authorized and directed to perform any and all acts which may be

        reasonably required to protect the Property and to maintain the peace at the sale of the

        Property or at the eviction of persons who fail to comply with this Judgment.

           10. That this action is now continued for confirmation of the sale of the Property,

        distribution of the sales proceeds, and for such further orders and judgments as may be

        necessary.

Date:

        PREPARED BY:
        Isl A. George Mason, Jr.
        Attorney for the Plaintiff
        George Mason Law Firm, PSC
        4048 Peppertree Drive
        Lexington, KY 40513
        Phone: (859) 224-8277
        Fax: (859) 296-2998

                                                 8
